I would like to
take this opportunity to congratulate the President on
his assumption of the presidency of the fifty-fifth
session of the General Assembly.
I have the honour to speak on behalf of the
members of the Pacific Island Forum group of
countries at the United Nations, comprising Australia,
Fiji, Kiribati, Marshall Islands, Nauru, New Zealand,
Palau, Papua New Guinea, Samoa, the Solomon
Islands, Tonga, Tuvalu, Vanuatu and my own country,
Micronesia.
It is with pride that I congratulate and extend a
warm welcome to our Pacific Island neighbour Tuvalu
into the United Nations family. The members of our
group may vary greatly in land and ocean areas,
population, resource endowment, economic
development, social structures, languages and cultures,
but we share a common goal for the Pacific, based on
security and stability, as well as prosperity and
economic opportunities for its peoples, and the
sustainability of resources. Within the same context the
Pacific Islands Forum countries represented in New
York reaffirm their commitment to play a supportive
role in the United Nations decolonization programmes
in respect of the remaining non-self-governing
territories in the Pacific.
The Pacific Ocean occupies a central place in the
lives of the people of the Pacific Islands. Preservation
of this resource — which contains the world's highest
marine diversity — is critical to our future economic
development. The vast oceanic area under the control
of our members is rich in fishing potential but requires
careful management and monitoring to address illegal,
unregulated and unreported fishing and other
environmental threats. A major achievement for us and
our distant-water fishing partners is the convention
recently adopted by the Multilateral High-Level
Conference on the Conservation and Management of
Highly Migratory Fish Stocks in the Western and
Central Pacific, which will protect the world's last
great tuna fishery.
The first meeting of the United Nations Open-
ended Informal Consultative Process on Oceans and
Law of the Sea, under the co-chairmanship of the
Ambassador of Samoa, promises to serve as a vital part
of the preparatory process for the General Assembly's
consideration of ocean issues. The ocean priorities
identified by the Pacific Island Forum include
ratification of the United Nations Convention on the
Law of the Sea and the United Nations agreement on
fish stocks; marine scientific research and technical
assistance; and the delimitation of maritime zones,
including continental shelves.
The world's security environment has become
more fluid and uncertain with new and emerging
threats. Events this year show that a reputation for
stability and peace are by no means guaranteed in the
Pacific. In light of the political crisis in Fiji and the
social unrest in the Solomon Islands, Foreign Ministers
of the Forum met in Samoa in August. They recognized
the need for regional action to be taken on the basis of
all members being part of the Pacific Islands extended
family. In doing so the Forum must demonstrate that it
is prepared constructively to address difficult and
sensitive issues, including the underlying causes of
tensions and conflicts, such as ethnicity, socio-
economic disparities, lack of good governance, land
disputes and erosion of cultural values. Accordingly,
they decided to recommend to the Pacific Island Forum
meeting in Tarawa, Kiribati, that leaders commit
themselves and their countries to a number of
fundamental principles and courses of actions,
including the following: belief in liberty of the
individual under the law, equal rights for all citizens
regardless of gender, race, colour, creed, political belief
and in the individual's inalienable right to participate
by means of a free and democratic political process in
framing the society in which he or she lives; upholding
democratic processes and institutions which reflect
national and local circumstances, including the
peaceful transfer of power, the rule of law and the
independence of the judiciary, just and honest
government and recognizing the importance and
urgency of equitable economic, social and cultural
development to satisfy the basic needs and aspirations
of the people of the Forum.
The ministers established a working group to
develop these principles, and options for action in
cases where the principles have been violated, for
consideration by Forum leaders when they meet in
Kiribati.
In addition to increasing incidents of civil unrest,
the region is facing new threats from international,
financial and cyber crime and people-smuggling, as
27

well as the challenge of preventing and controlling
communicable diseases and the HIV/AIDS pandemic.
The threat associated with uncontrolled access to even
a small number of weapons was brought into stark
relief in the region recently, adding weight to the
Forum leaders' decision in 1997 to put in place
regional cooperation and a legal framework to control
the spread of weapons in the region. This approach is
in step with international efforts to combat the illicit
trade in small arms, particularly in the lead-up to the
2001 United Nations Conference on the Illicit Trade in
Small Arms and Light Weapons in All Its Aspects.
Work on a legal framework has progressed to a point
where we expect draft legislation to be circulated
among Forum island countries before the end of this
year.
We in the Pacific retain a close relationship, in
both economic and cultural terms, with our natural
environment. We therefore maintain a keen interest in
the development of the Environmental Vulnerability
Index. We thank the several Governments that have
kindly committed substantial funds for the completion
of the third phase of the studies being conducted by the
South Pacific Applied Geoscience Commission
(SOPAC), and encourage its adoption by the United
Nations so that the environmental and natural risks that
our members face are recognized when consideration is
given to eligibility for concessional aid, trade treatment
and least-developed-country status.
Agenda 21 and the Barbados Programme of
Action for the Sustainable Development of Small
Island Developing States remain the basic guideline for
protecting the environment and achieving sustainable
development. Steady progress is required in the
preparations for the 10-year review of the United
Nations Conference on the Environment and
Development, to take place in 2002. We give high
priority to international efforts to have the Kyoto
Protocol come into force at the earliest possible date.
We are thus committed to achieving a successful
outcome to the sixth session of the Conference of the
Parties to the United Nations Framework Convention
on Climate Change, to be held in November. We
welcome the formulation of specific tools, such as the
Clean Development Mechanism, which promise to be
useful in enabling island countries to do our part to
combat climate change and to adapt to its consequences
within the parameters of our own national
circumstances.
Strengthened efforts are being made in the region
to build capacity to understand and respond to climate
change, including through observational networks. The
small island nations of the Pacific face unique
constraints on development. Most have small
subsistence-based economies with a narrow export
base. Forum economic ministers meeting in July
reconfirmed their commitment to the process of
economic reform, based on the principle of good
governance, with the aim of providing a sound
economic basis upon which social development can
take place.
The World Trade Organization (WTO) remains
the world's most significant international opportunity
for the negotiation of trade and commercial issues. The
Pacific Island Forum has agreed to establish a Forum
delegation in Geneva and a working group of Forum
trade officials to improve cooperation in the WTO and
to actively engage in the policy debate about the best
way to enhance the role of the WTO in contributing to
development. We recognize the importance of finding
ways to ensure that trade reform delivers outcomes
which will contribute not only to economic growth, but
also to the advancement of development and social
equity objectives and improved environmental
outcomes.
The global information economy promises great
opportunities, particularly for those in isolated areas
such as the Pacific, but it also demands new skills and
technology. Efficient and effective communications
services, including a dedicated modern network system
like the Small Island Developing States Network
(SIDSNET), are of critical importance in achieving
economic and social development and overcoming the
constraints resulting from the relatively high cost
structures of telecommunication networks for Forum
island countries. A Forum vision for the Pacific
information economy seeks to develop an appropriate
mechanism for the cooperation of regional regulators
and relevant organizations. Education and training are
of fundamental importance to enhancing the
adaptability of Pacific islanders to economic reform in
a rapidly changing world and region. By supporting
education, the United Nations can help overcome one
of the major obstacles to economic growth and poverty
reduction.
The United Nations system continues to play a
vital role in protecting the interests of small island
States, such as most of the members of the Pacific
28

Island Forum. It is essential that the United Nations
remain strong by adapting to meet new challenges such
as globalization. At the same time, the central role of
the General Assembly, with its universal membership,
should be strengthened. The Security Council should
be made more representative, transparent and
democratic so as to be able to respond to the
requirements of a fundamentally different international
setting. It needs to be reformed comprehensively to
meet contemporary demands and the conditions of the
world today.
We welcome the Brahimi report (A/55/305) and
look forward to the strengthening of the ability of the
United Nations to carry out its key peacekeeping role.
To fulfil its collective security responsibilities, the
United Nations must be afforded strong and sustained
political support, together with financial and
institutional resources. An integral element is a more
equitable scale for determining peacekeeping funding.
The Pacific Island Forum group remains
committed to ensuring an effective United Nations.
Programme of work










